Citation Nr: 1409577	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial (compensable) rating for bilateral hearing loss.      

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to December 1980.  He also had a prior period of active duty for training (ACDUTRA) from July 1977 to October 1977.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of  November 2009 and July 2011 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.     

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) as to the issue of entitlement to an increased rating for hearing loss in May 2012.  A copy of the transcript of that hearing is of record.

In October 2012, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and entitlement to service connection for a left hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Results of audiometric testing performed during October 2009 and November 2012 VA audiological examinations reveal that the Veteran has had no more than level I hearing loss in either the right ear or the left ear during the pendency of his appeal.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in May 2009 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2009 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the November 2009 decision that is the subject of this appeal in its May 2009 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in May 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the May 2009 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in October 2009 and November 2012 which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's bilateral hearing loss.  In addition, the RO complied with the Board's October 2012 remand by means of the November 2012 VA examination.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the undersigned explained the issue and asked questions designed to identify possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


II. Factual Background

In April 2009, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.

A VA audiological examination was conducted in October 2009.  The Veteran stated that he had in-service noise exposure due to heavy artillery and tank noise.  He denied any post-service noise exposure; he specifically denied occupational noise as a commercial floor coverer.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 20 15 20 15 40 LEFT 20 20 20 35 40.          

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 22.5 (rounded to 23) decibels in the right ear and 28.75 (rounded to 29) decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The examiner interpreted the results as showing mild bilateral sensorineural hearing loss.  The examiner stated that the Veteran's bilateral hearing loss had no significant effects on his occupation and no effects on his usual daily activities.  

In a November 2009 rating action, the RO granted service connection for bilateral hearing loss.  The RO assigned a noncompensable rating under Diagnostic Code 6100, effective from April 29, 2009, for the Veteran's service-connected bilateral hearing loss.  

In October 2011, the Veteran underwent a VA audiological examination.  However, the examiner indicated that the audiometric test results were invalid for rating purposes because of poor interest reliability.  The examiner recommended a repeat of the test procedure.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  He stated that he had problems hearing when he was in a crowded room.  

A VA audiological examination was conducted in November 2012.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 20 15 25 35 40 LEFT 20 25 25 40 45.          

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 29 decibels in the right ear and 34 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  In response to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, the examiner noted "yes."  In this regard, he stated that according to the Veteran, the Veteran had difficulty understanding what people were saying, especially if they were not facing him.  The Veteran also reported that sounds seemed muffled in a crowded room.  


III. Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since April 29, 2009.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85. It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Veteran's service-connected bilateral hearing loss is rated noncompensable under Diagnostic Code 6100, effective from April 29, 2009.  He contends that his hearing loss constitutes a higher (compensable) disability rating.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Upon a review of the VA audiological evaluation reports, the Board notes that the audiological findings from the Veteran's October 2009 and November 2012 VA audiological evaluations translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, none of the Veteran's test results from either of the aforementioned VA audiological examinations demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his October 2009 and November 2012 VA examinations.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349. Thus, based on the above audiometric findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also Lendenmann, 3 Vet. App. at 349.  Accordingly, the Board finds that an initial (compensable) disability rating for bilateral hearing loss is not warranted.  Id. 

The Veteran has indicated that he has difficulty hearing and argues that he is therefore entitled to a higher rating.  He is competent to describe his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate a degree of functional difficulty due to demonstrable hearing loss, even in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, while the Board has taken the Veteran's competent lay statements into consideration, his described symptomatology does not alter the Board's rating assignment.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


IV. Extraschedular Consideration for Hearing Loss

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the rating criteria contemplate the Veteran's disability, productive only of bilateral decreased hearing acuity; a manifestation that is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.  See Martinak, supra.  


ORDER

Entitlement to an initial (compensable) rating for bilateral hearing loss is denied.


REMAND

In regard to the Veteran's claims for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and entitlement to service connection for a left hip disability, a preliminary review of the Veteran's claims file reveals that, due to a hearing request, these matters are not ready for appellate disposition.  

In the Veteran's substantive appeal (VA Form 9) as to these two claims dated in May 2012, he requested a videoconference hearing at the RO before a VLJ.  He reiterated this request in February 2014.  Given the foregoing, this case must be returned to the RO to arrange for a videoconference Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


